FREYER, Senior Judge
(concurring):
I concur in all respects in the per curiam opinion. As Chief Justice Holmes remarked in the leading case of Commonwealth v. Peaslee, 177 Mass. 267, 59 N.E. 55 (1901):
If the accused intended to rely upon his own hands to the end, he must be shown to have had a present intent to accomplish the crime without much delay, and to have had this intent at a time and place where he was able to carry it out. We are not aware of any carefully considered case that has gone further than this.
59 N.E. at 57 (emphasis supplied). Since the appellant’s delivery of classified material to the Soviet Embassy in Washington was intended to be committed by the appellant with his own hands, and he never even came close to the place where he would have been able to carry it out, he cannot be guilty of this attempt. Had Judith Coplon left the northbound train in Baltimore and returned to Washington without ever proceeding to New York and meeting her contact there, surely there would be no leading attempt case of United States v. Coplon, 185 F.2d 629 (2d Cir.1950), cert. denied, 342 U.S. 920, 72 S.Ct. 362, 96 L.Ed. 688 (1952). Likewise, had James P. Sullivan and his associates returned to Albany before ever nearing the village of Cobleskill, just as surely there would be no leading attempt case of People v. Sullivan, 173 N.Y. 122, 65 N.E. 989 (1903). Although espousing the more liberal American rule for defining attempts, the opinion in People v. Sullivan, nevertheless, takes great pains to mark the outer limits of physical proximity beyond which any activity can constitute no more than mere preparation for a criminal act requiring the physical presence of the perpetrator at the scene of the crime.
I write separately, however, both to reflect consideration of a theory under which the appellant might possibly have been found guilty of the charged attempt and, at the same time, to explain why I cannot vote to affirm under that theory on this record.
*817In United States v. Church, 32 M.J. 70 (C.M.A.1991), the accused was convicted of an attempt to murder his wife on the basis of his actions in soliciting a “hit man,” providing him with money and various means to facilitate the crime, approving the methods proposed by the “hit man,” expressing a preference for certain details regarding the manner of commission, and giving the “hit man” the final “go-ahead.” The “hit man” turned out to be an agent of the Air Force Office of Special Investigations, with predictable consequences for the accused.
Church appears to represent a special class of cases in which an accused employs an agent, actual or supposed, to perpetrate a Grime. See also United States v. Martinez, 775 F.2d 31 (2d Cir.1985), and the citation to People v. Bush, 4 Hill 133, in People v. Sullivan, 65 N.E. at 992. In Churchmpt was not vicariously dependent upon the liability of the supposed agent, nor could it have been, since the supposed agent was a law enforcement officer who obviously did not share Church’s criminal purpose; indeed, as acknowledged by the court, none of the supposed agent’s acts even tended to effect the commission of the offense intended by Church. Church’s liability was predicated, instead, on his own acts of soliciting, making final arrangements with, and giving the go-ahead to the supposed agent. The same point is made in Commonwealth v. Peaslee:
On the other hand, if the offense is to be made out by showing a preparation of the room, and a solicitation of some one else to set the fire, which solicitation, if successful, would have been the defendant’s last act, the solicitation must be alleged as one of the overt acts.
59 N.E. at 57. In such a case, once the accused and the agent complete their arrangements and the accused gives the agent the go-ahead, whether or not the target offense is completed depends entirely upon circumstances beyond the accused’s control, the accused having performed, as far as he, himself, is concerned, “the final [act] towards the completion of the offense” contemplated by the apportionment of participation between himself and the agent.
As thus formulated, the rule of Church is entirely consistent with even the rigorous common-law rule of attempts. If the Church rule was applied to this case, it would not be legally irreconcilable for OS3 Haeger to be guilty of an attempt to deliver, even though the appellant, absent some theory of vicarious liability, was not. There exists, of course, a difference between this case, on the one hand, and Church, Martinez, and People v. Bush, on the other, in that in the latter cases the respective accused/defendants were mistaken as to the capacity and intent of the supposed agents, whereas in this case the appellant was a real-life conspirator who actually intended, when given the classified material by OS3 Haeger, to deliver it to Soviet representatives. It would seem, however, that such difference, if pertinent at all, would weigh in favor of, not against, imposing liability on OS3 Haeger, because it made consummation of the attempt all the more probable.
By conspiring with the appellant, opening the safe, removing the classified material, and placing it in the appellant’s hands, all with the understanding and shared criminal purpose that the appellant would then take it to Washington and deliver it to representatives of the Soviet Union, OS3 Haeger did, indeed, perform the final act towards completion of the offense contemplated by the apportionment of participation between himself and the appellant. It must be conceded, however, that in Church and other cases cited, the party sought to be held directly liable for attempt was the instigator of the crime and the maker of an explicit solicitation; and it remained clear throughout the undertaking which party was the principal and which the agent (or supposed agent). In this case the appellant was the instigator and was responsible for the initial solicitation of OS3 Haeger to obtain the classified material. Nonetheless, by virtue of the conspiracy between the appellant and OS3 Haeger, each party became the agent of the other, and specifically with regard to delivery of *818the classified material to the Soviets, the appellant functioned as the agent of 0S3 Haeger as well as for himself as a principal. There was, of course, no explicit solicitation of the self-motivated appellant by OS3 Haeger, because none was needed. Consequently, under the Church rationale, it is arguable that no more should OS3 Haeger be exonerated of attempt because the appellant failed to go far enough towards delivering the material than was Church because his supposed agent never took any steps at all to murder his spouse.
In addition to creating a mutual agency, the conspiracy between the appellant and OS3 Haeger provides a basis of vicarious liability for crimes committed during and in furtherance of the conspiracy. United States v. Candoli, 870 F.2d 496 (9th Cir. 1989), reflects that a conspirator may be convicted of even a mere attempt committed by other conspirators during and in furtherance of the conspiracy (although the attempt prosecution in that case failed because the conspirators did not exceed mere preparation). If, therefore, OS3 Haeger, by his own actions during and in furtherance of the conspiracy between himself and the appellant, committed an attempt, it would seem that the appellant, as a conspirator, could be convicted of attempt on the basis of OS3 Haeger’s attempt even though, by failing sufficiently to perform his own part in the scheme, he would not be guilty of an attempt independently. It would, of course, be ironic to convict the appellant of an attempt that would not exist but for OS3 Haeger’s expectation that the appellant would do what the appellant, himself, failed to do, but a marriage of the rule in Church with the law of conspiracy may be capable of producing just such an offspring. (In a jurisdiction which recognizes voluntary abandonment as a defense even after an attempt is complete, such a defense, if otherwise made out, probably ought to be available in this unusual situation, although presumably it would not be in other kinds of vicarious liability attempts. For the reasons indicated in the per curiam opinion, however, voluntary abandonment is not available in this case).
In any event, to affirm this attempt conviction on the basis outlined above would be to change completely the theory of the case. Not only would it mean that the appellant’s conviction was upheld on a theory which was never explained to him and which he might never have understood at trial, see United States v. Craney, 1 M.J. 142 (C.M.A.1975), but it would also have the effect of depriving him of an opportunity to present a defense, if any he had. While the failure of a judge in his advice to an accused in a guilty-plea case to expound upon vicarious liability is not prejudicial so long as the accused understands that the case is being tried on that theory, United States v. Crouch, 11 M.J. 128 (C.M.A.1981), that doctrine has, to my knowledge, never been held to permit affirmance on a theory of vicarious liability when the guilty pleas were entered and the case was actually tried on the theory of direct perpetration.
Accordingly, I join in the disposition indicated in the per curiam opinion.